Exhibit 10.3

 

 

 

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4)

and 240.24b-2.

 

SECOND AMENDMENT

[Drafted as AMENDED AND RESTATED]

LICENSE AGREEMENT

BETWEEN

RAPTOR THERAPEUTICS, INC.

AND

THE REGENTS OF THE UNIVERSITY OF CALIFORNIA

FOR

CASE NO. SD2006-092

 

--------------------------------------------------------------------------------

 

Table of Contents

 

 

 

 

 

Page

Recitals

 

1

 

 

 

 

 

Article 1.

 

Definitions

 

2

 

 

 

 

 

Article 2.

 

Grants

 

4

 

 

 

 

 

Article 3.

 

Consideration

 

5

 

 

 

 

 

Article 4.

 

Reports, Records and Payments

 

11

 

 

 

 

 

Article 5.

 

Patent Matters

 

13

 

 

 

 

 

Article 6.

 

Governmental Matters

 

16

 

 

 

 

 

Article 7.

 

Termination or Expiration of the Agreement

 

16

 

 

 

 

 

Article 8.

 

Limited Warranty and Indemnification

 

17

 

 

 

 

 

Article 9.

 

Use of Names and Trademarks

 

19

 

 

 

 

 

Article 10.

 

Miscellaneous Provisions

 

20

 

 

 

 

 

Exhibit A:

 

Patent Rights as of Execution Date

 

Appendix

 

 

 

 

 

Exhibit B:

 

Transactions Occurring Between Effective Date and Execution Date

 

Appendix

 

 

 

 

 

Exhibit C:

 

Certificate of Merger of Encode Therapeutics, Inc., with and into Bennu
Pharmaceutical, Inc.

 

Appendix

 

 

 

 

 

Exhibit D:

 

Certificate of Amendment of Certificate of Incorporation of Bennu
Pharmaceuticals, Inc.

 

Appendix

 

 

 

--------------------------------------------------------------------------------

 

LICENSE AGREEMENT

This agreement (“Agreement”) is made by and between Raptor Therapeutics, Inc.
(f/k/a Encode Pharmaceuticals, Inc.), a Delaware corporation having an address
at 9 Commercial Blvd., Suite 200, Novato, CA, 94949 (“LICENSEE”) and The Regents
of the University of California, a California corporation having its statewide
administrative offices at 1111 Franklin Street, Oakland, California 94607-5200
(“UNIVERSITY”), represented by its San Diego campus having an address at
University of California, San Diego, Technology Transfer Office, Mail Code 0910,
9500 Gilman Drive, La Jolla, California 92093-0910 (“UCSD”).

This Agreement is effective on October 31, 2007 (“Effective Date”) with Raptor
Therapeutics, which became LICENSEE upon a merger of Encode Pharmaceuticals,
Inc. with and into Bennu Pharmaceuticals, Inc., effective December 17, 2007
(Exhibit C), which changed its name from Bennu Pharmaceuticals, Inc. to Raptor
Therapeutics, Inc., effective November 5, 2008 (Exhibit D), was amended (“First
Amendment”) effective November 11, 2008 (“First Amendment Date”) and is amended
and restated, herein, as an Amended and Restated License (“Second Amendment”) as
of 30 October 2012 (“Execution Date”).

RECITALS

WHEREAS, the inventions disclosed in UCSD Disclosure Docket No. SD SD2006-092
and titled “Enterically Coated Cysteamine” (“Invention”), were made in the
course of research at UCSD by Drs. Ranjan Dohil and Jerry Schneider (hereinafter
and collectively, the “Inventors”) and are covered by Patent Rights as defined
below;

WHEREAS, the Inventors are employees of UCSD, and they are obligated to assign
all of their right, title and interest in the Invention to UNIVERSITY;

WHEREAS, LICENSEE entered into a secrecy agreement (UC Control No. 2007-20¬0348)
with UNIVERSITY, effective January 31, 2007, for the purpose of evaluating the
Invention;

WHEREAS, LICENSEE entered into a secrecy agreement (UC Control No. 2008-03¬0236)
with UNIVERSITY, effective November 11, 2007, for the purpose of evaluating the
Invention;

WHEREAS, UNIVERSITY is desirous that the Invention be developed and utilized to
the fullest possible extent so that its benefits can be enjoyed by the general
public;

WHEREAS, LICENSEE is desirous of obtaining certain rights from UNIVERSITY for
commercial development, use, and sale of the Invention, and the UNIVERSITY is
willing to grant such rights;

WHEREAS, LICENSEE understands that UNIVERSITY may publish or otherwise
disseminate information concerning the Invention and Technology (as defined
below) at any time and that LICENSEE is paying consideration thereunder for its
early access to the Invention and Technology, not continued secrecy therein;




 

 

--------------------------------------------------------------------------------

 

WHEREAS, LICENSEE and UNIVERSITY wish to update terminology of the Agreement to
current UNIVERSITY practice and harmonize terms of this Agreement with a
separate license agreement, between LICENSEE and UNIVERSITY with respect to
certain rights under the invention entitled “Intravenous cysteamine for rapid
elevation of adiponectin levels during myocardial infarction and other
situations of oxidative stress/ischemia,” (“CV License Agreement”), which is to
be effective concurrently herewith;

WHEREAS, LICENSEE and UNIVERSITY wish to simultaneously update diligence
timelines to reflect the commercial priorities of LICENSEE and to accommodate
developmental delays; and

WHEREAS, transactions that have occurred between the Effective Date and the
Execution Date, are listed in Exhibit B.

NOW, THEREFORE, the parties agree:

ARTICLE 1  DEFINITIONS

The terms, as defined herein, shall have the same meanings in both their
singular and plural forms.

1.1“Affiliate” means any corporation or other business entity which is bound in
writing by LICENSEE to the terms set forth in this Agreement and in which
LICENSEE owns or controls, directly or indirectly, at least fifty percent (50%)
of the outstanding stock or other voting rights entitled to elect directors, or
in which LICENSEE is owned or controlled directly or indirectly by at least
fifty percent (50%) of the outstanding stock or other voting rights entitled to
elect directors; but in any country where the local law does not permit foreign
equity participation of at least fifty percent (50%), then an “Affiliate”
includes any company in which LICENSEE owns or controls or is owned or
controlled by, directly or indirectly, the maximum percentage of outstanding
stock or voting rights permitted by local law.

1.2“Field” means human therapeutics, subject to diligence specified in Section
3.4.

1.3“Licensed Method” means any method that uses Technology, or that is claimed
in Patent Rights (as defined below), the use of which would constitute, but for
the license granted to LICENSEE under this Agreement, an infringement, an
inducement to infringe or contributory infringement, of any pending or issued
claim within Patent Rights.

1.4“Licensed Product” means any service, composition or product that uses
Technology, or that is claimed in Patent Rights, or that is produced by the
Licensed Method, or the manufacture, use, sale, offer for sale, or importation
of which would constitute, but for the license granted to LICENSEE under this
Agreement, an infringement, an inducement to infringe or contributory
infringement, of any pending or issued claim within the Patent Rights.

1.5“Net Sales” means […***…]


***Confidential Treatment Requested

-2-

--------------------------------------------------------------------------------

 

[…***…].

1.6“Patent Costs” means […***…].

1.7“Patent Rights” means […***…].

The “Patent Rights” in which UNIVERSITY has rights as of the Execution Date are
set forth in Exhibit A, which are all such patent applications or patents
described in this Section 1.7 as of the Execution Date.

1.8“Sublicense” means an agreement into which LICENSEE enters with a third party
that is not an Affiliate for the purpose of (i) granting rights under the Patent
Rights to make, have made, use, sell or import Licensed Products; (ii) granting
an option under the Patent Rights to make, have made, use, sell or import
Licensed Products; or (iii) forbearing the enforcement of any Patent Rights
granted to LICENSEE under this Agreement. “Sublicensee” means a third party with
whom LICENSEE enters into a Sublicense.

1.9“Sublicense Fees” means all upfront fees, milestone payments and similar
license fees received by LICENSEE from its Sublicensees in consideration for the
grant of a Sublicense, but excluding:

(i)any royalty payments;

 

 

 

***Confidential Treatment Requested

-3-

--------------------------------------------------------------------------------

 

(ii)payments for equity or debt securities of LICENSEE (except to the extent
such payments exceed the fair market value of such securities upon date of
receipt, in which case such premiums over fair market value shall be deemed to
be “Sublicense Fees”);

(iii)research or development funding to be applied directly to the future
research and/or development of Licensed Products; and

(iv)payments and reimbursement of Patent Costs paid to UNIVERSITY by LICENSEE
with respect to the filing, preparation, prosecution or maintenance of the
Patent Rights.

1.10“Technology” means the written technical information and know-how relating
to the Invention, which the UNIVERSITY provides to LICENSEE prior to and during
the Term of this Agreement.

1.11“Term” means the period of time beginning on the Effective Date and ending
on the later of (i) the expiration date of the longest-lived Patent Rights on a
country-by-country basis or (ii) ten (10) years after the first commercial sale
of a Licensed Product.

1.12“Territory” means world-wide.

ARTICLE 2  GRANTS

2.1License. Subject to the limitations set forth in this Agreement, UNIVERSITY
hereby grants to LICENSEE, and LICENSEE hereby accepts, a license under Patent
Rights to make and have made, to use and have used, to sell and have sold, to
offer for sale, and to import and have imported Licensed Products and to
practice Licensed Methods and to use Technology, in the Field within the
Territory and during the Term.

The license granted herein is exclusive for Patent Rights and non-exclusive for
Technology.

2.2Sublicense.

(a)The license granted in Paragraph 2.1 includes the right of LICENSEE to grant
Sublicenses to third parties during the Term but only for as long the license is
exclusive.

(b)With respect to Sublicense granted pursuant to Paragraph 2.2(a), LICENSEE
shall:

(i)not receive, or agree to receive, any non-cash consideration in lieu of cash
as consideration from a third party under a Sublicense granted pursuant to
Paragraph 2.2(a) without the express written consent of UNIVERSITY;

(ii)to the extent applicable, include all of the rights of and obligations due
to UNIVERSITY and contained in this Agreement;




-4-

--------------------------------------------------------------------------------

(iii)within thirty (30) days of the execution of the Sublicense agreement,
provide UNIVERSITY with a copy of each Sublicense issued; and

(iv)collect and guarantee payment of all payments due, directly or indirectly,
to UNIVERSITY from Sublicensees and summarize and deliver all reports due,
directly or indirectly, to UNIVERSITY from Sublicensees.

(c)Upon termination of this Agreement for any reason, UNIVERSITY, at its sole
discretion, shall determine whether LICENSEE shall cancel or assign to
UNIVERSITY any and all Sublicenses.

2.3Reservation of Rights. UNIVERSITY reserves the right to:

(a)use the Invention, Technology and Patent Rights for educational and research
purposes;

(b)publish or otherwise disseminate any information about the Invention and
Technology at any time; and

(c)allow other nonprofit institutions to use and publish or otherwise
disseminate any information about Invention, Technology and Patent Rights for
educational and research purposes.

ARTICLE 3  CONSIDERATION

3.1Fees and Royalties. The parties hereto understand that the fees and royalties
payable by LICENSEE to UNIVERSITY under this Agreement are partial consideration
for the license granted herein to LICENSEE under Technology, and Patent Rights.
LICENSEE shall pay UNIVERSITY:

(a)a license issue fee of fifty thousand dollars (US$50,000), within thirty (30)
days after the Effective Date;

(b)license maintenance fees of fifteen thousand dollars (US$15,000) per year and
payable on the first anniversary of the Effective Date and annually thereafter
on each anniversary; provided however, that LICENSEE's obligation to pay this
fee shall end on the date when LICENSEE is commercially selling a Licensed
Product;

(c)milestone payments in the amounts payable according to the following schedule
or events:

AmountDate or Event

 

(i)

For each orphan indication, the following amounts will be paid:

 

[…***…]

 




***Confidential Treatment Requested

-5-

--------------------------------------------------------------------------------

 

[…***…]

 

 

 

 

 

 

 

 

 

 

 

(ii)For each non-orphan indication, the following amounts will be paid:

 

[…***…]

 

 

 

 

 

 

 

 

 

 

 

 

(d)an earned royalty of […***…].

(e)a percentage of all Sublicense Fees received by LICENSEE from its
Sublicensees […***…]




***Confidential Treatment Requested

-6-

--------------------------------------------------------------------------------

[…***…];

(f)on each and every Sublicense royalty payment received by LICENSEE from its
Sublicensees on Net Sales of Licensed Product by Sublicensee, the higher of (i)
the percentage of royalties received by LICENSEE according to the schedule in
3.1(e); or (ii) royalties based on the royalty rate in Paragraph 3.1(d) as
applied to Net Sales of Sublicensee. For the sake of clarity, royalties due for
Net Sales by Licensee and/or Affiliate(s), Section 3.1(d) will apply and for Net
Sales by Sublicensee, this Section 3.1(f), will apply;

(g)beginning the calendar year of commercial sales of the first Licensed Product
by LICENSEE, its Sublicensee, or an Affiliate and if the total earned royalties
paid by LICENSEE under Paragraphs3.1(d) and (f) to UNIVERSITY in any such year
cumulatively amounts to less than:

a.[…***…]

b.[…***…]

(“minimum annual royalty”), LICENSEE shall pay to UNIVERSITY on or before
February 28 following the last quarter of such year the difference between the
applicable minimum annual royalty above and the total earned royalty paid by
LICENSEE for such year under Paragraphs3.1(d) and (f); provided, however, that
for the year of commercial sales of the first Licensed Product, the amount of
minimum annual royalty payable shall be pro-rated for the number of months
remaining in that calendar year.

3.2Payment. All fees and royalty payments specified in Paragraphs 3.1(a) through
3.1(g) above shall be paid by LICENSEE pursuant to Paragraph 4.3 and shall be
delivered by LICENSEE to UNIVERSITY as noted in Paragraph 10.1.

Notwithstanding anything to the contrary, in the event that LICENSEE would owe
amounts (specifically not including annual license maintenance fees) to
UNIVERSITY under this Agreement and also under the CV License Agreement with
respect to a specific Licensed Product, only the higher amount shall be due. By
way of example, in the event LICENSEE owes […***…]




***Confidential Treatment Requested

-7-

--------------------------------------------------------------------------------

[…***…].

3.3Patent Costs. LICENSEE shall reimburse UNIVERSITY all past (prior to the
Effective Date) and future (on or after the Effective Date) Patent Costs within
thirty (30) days following the date an itemized invoice is sent from UNIVERSITY
to LICENSEE. In UNIVERSITY's discretion, for Patent Costs anticipated to exceed
[…***…] (“Anticipated Costs”), UNIVERSITY will inform LICENSEE no less than
thirty (30) days prior to the date when Anticipated Costs are incurred.
UNIVERSITY may, at its discretion and in accordance with Paragraph 5.1(c),
require full advance payment of Anticipated Costs at least fifteen (15) business
days before required filing dates (“Advance Payment Deadline”). […***…]. In the
event that the Anticipated Costs paid by LICENSEE are greater than the actual
cost, the excess amount is creditable against future Patent Costs. In the event
that the actual costs exceed the Anticipated Costs paid in advance by LICENSEE,
LICENSEE shall pay such excess costs within thirty (30) days following the date
an itemized invoice is sent as set forth in Paragraph 4.3.

3.4Due Diligence.

(a)LICENSEE shall, either directly or through its Affiliate(s) or
Sublicensee(s):

(i)secure one million dollars (US$1,000,000) of funding on or before December 15
2008 (“First Financing Milestone”);

(ii)[…***…];

(iii)[…***…] spend not less than […***…] for the development of Licensed
Products during […***…] of this Agreement. LICENSEE may, at its sole option,
fund the research of any one of the Inventors and credit the amount of such
funding actually paid to UCSD against its obligation under this paragraph;




***Confidential Treatment Requested

-8-

--------------------------------------------------------------------------------

(iv)For the indications of Cystinosis, Huntington's Disease, and Non-alcoholic
Steatohepatitis (“NASH”) perform the following activities […***…]:

 

Years from Effective
Date:

Activity

 

 

Cystinosis

 

[…***…]

[…***…]

 

 

 

 

 

 

 

 

NASH

 

[…***…]

[…***…]

 

 

 

 

 

 

CONTINUED NEXT PAGE




***Confidential Treatment Requested

-9-

--------------------------------------------------------------------------------

 

Years from Effective
Date:

Activity

Huntington's

 

Disease

 

[…***…]

[…***…]

 

 

 

 

 

 

 

 

 

(v)market Licensed Products in the United States […***…] of receiving regulatory
approval to market such Licensed Products;

(vi)fill the market demand for Licensed Products following commencement of
marketing at any time during the term of this Agreement; and

(vii)obtain all necessary governmental approvals for the manufacture, use and
sale of Licensed Products.

(b)If LICENSEE fails to perform any of its obligations specified in Paragraphs
3.4(a)(i)-(vii), then UNIVERSITY shall have the right and option to either
terminate this Agreement or change LICENSEE' s exclusive license to a
nonexclusive license. This right, if exercised by UNIVERSITY, supersedes the
rights granted in Article 2.

(c)If, […***…] the Effective Date, LICENSEE fails to show it has initiated and
is maintaining an active development program for a clinical indication in the
Field, and UNIVERSITY receives a bona fide inquiry from a third party with a
bona fide financial plan that would enable the licensure and development of a
therapy for such clinical indication, UNIVERSITY shall give notice to LICENSEE.
LICENSEE shall, […***…], either (i) complete a Sublicense grant to the third
party, or (ii) shall provide UNIVERSITY a detailed plan for the development of a
product to treat said clinical indication and shall begin actual implementation
of, and maintain such plan immediately. If LICENSEE does not either (i) complete
a Sublicense grant or (ii) demonstrate implementation of said development plan
within […***…] days of receipt of such notice from UNIVERSITY, then UNIVERSITY
shall have the right to exclude such clinical indication from the Field.




***Confidential Treatment Requested

-10-

--------------------------------------------------------------------------------

ARTICLE 4  REPORTS, RECORDS AND PAYMENTS

4.1Reports.

(a)Progress Reports. Beginning six months after Effective Date and ending after
first commercial sale of the last Licensed Product to be introduced, LICENSEE
shall report to UNIVERSITY progress covering LICENSEE's (and Affiliate's and
Sublicensee's) activities for the preceding six (6) months to develop and test
all Licensed Products and obtain governmental approvals necessary for marketing
the same. Such semi-annual reports shall be due within sixty (60) days of the
reporting period and include a summary of work completed, summary of work in
progress, current schedule of anticipated events or milestones, market plans for
introduction of Licensed Products, and summary of resources (dollar value) spent
in the reporting period.

(b)Royalty Reports. After the first commercial sale of a Licensed Product
anywhere in the world, LICENSEE shall submit to UNIVERSITY quarterly royalty
reports on or before each February 28, May 31, August 31 and November 30 of each
year. Each royalty report shall cover LICENSEE's (and each Affiliate's and
Sublicensee's) most recently completed calendar quarter and shall show:

(i)the date of first commercial sale of a Licensed Product in each country;

(ii)the gross sales, deductions as provided in Paragraph 1.5 and Net Sales
during the most recently completed calendar quarter and the royalties, in US
dollars, payable with respect thereto;

(iii)the number of each type of Licensed Product sold;

(iv)Sublicense Fees and royalties received during the most recently completed
calendar quarter in US dollars, payable with respect thereto;

(v)the method used to calculate the royalties; and

(vi)the exchange rates used.

If no sales of Licensed Products have been made and no Sublicense revenue has
been received by LICENSEE during any reporting period, LICENSEE shall so report.

(c)Timely Reports. LICENSEE acknowledges the important value that timely
reporting provides in UNIVERSITY's effective management of its rights under this
Agreement. LICENSEE further acknowledges that failure to render the reports
required under this Paragraph 4.1 may harm UNIVERSITY's ability to manage its
rights under this Agreement. As such, reports not submitted by the required due
date under this Paragraph 4.1 will cause to be due by LICENSEE to UNIVERSITY a
late reporting fee of […***…] per month until such report, compliant with the
requirements of this Paragraph 4.1, is received by UNIVERSITY. Payment of this
fee is subject to Paragraph 4.3, Paragraph 7.1 and Paragraph 10.1 herein.




***Confidential Treatment Requested

-11-

--------------------------------------------------------------------------------

4.2Records & Audits.

(a)LICENSEE shall keep, and shall require its Affiliates and Sublicensees to
keep, accurate and correct records of all Licensed Products manufactured, used,
and sold, and Sublicense fees received under this Agreement. Such records shall
be retained by LICENSEE for at least five (5) years following a given reporting
period.

(b)All records shall be available during normal business hours for inspection at
the expense of UNIVERSITY by UNIVERSITY's Internal Audit Department or by a
Certified Public Accountant selected by UNIVERSITY and in compliance with the
other terms of this Agreement for the sole purpose of verifying reports and
payments or other compliance issues. Such inspector shall not disclose to
UNIVERSITY any information other than information relating to the accuracy of
reports and payments made under this Agreement or other compliance issues. In
the event that any such inspection shows an under reporting and underpayment in
excess of […***…]for any […***…], then LICENSEE shall pay the cost of the audit
as well as any additional sum that would have been payable to UNIVERSITY had the
LICENSEE reported correctly, plus an interest charge at a rate of […***…] per
year. Such interest shall be calculated from the date the correct payment was
due to UNIVERSITY up to the date when such payment is actually made by LICENSEE.
For underpayment not in excess of […***…] for any […***…] period, LICENSEE shall
pay the difference within […***…] without interest charge or inspection cost.

4.3Payments.

(a)All fees reimbursements and royalties due UNIVERSITY shall be paid in United
States dollars and all checks shall be made payable to “The Regents of the
University of California”, referencing UNIVERSITY's taxpayer identification
number, 95-6006144, and sent to UNIVERSITY according to Paragraph 10.1
(Correspondence). When Licensed Products are sold in currencies other than
United States dollars, LICENSEE shall first determine the earned royalty in the
currency of the country in which Licensed Products were sold and then convert
the amount into equivalent United States funds, using the exchange rate quoted
in the Wall Street Journal on the last business day of the applicable reporting
period.

(b)Royalty Payments.

(i)Royalties shall accrue when Licensed Products are invoiced, or if not
invoiced, when delivered to a third party or Affiliate.

(ii)LICENSEE shall pay earned royalties […***…] on or before […***…] of each
calendar year. Each such payment shall be for earned royalties accrued within
LICENSEE' s most recently completed calendar quarter.

(iii)Royalties earned on sales occurring or under Sublicense granted pursuant to
this Agreement in any country outside the United States shall not be reduced by
LICENSEE for any taxes, fees, or other charges imposed by the government of such
country on the payment of royalty income, except that all payments made by
LICENSEE in fulfillment of



***Confidential Treatment Requested

-12-

--------------------------------------------------------------------------------

UNIVERSITY's tax liability in any particular country may be credited against
earned royalties or fees due UNIVERSITY for that country. LICENSEE shall pay all
bank charges resulting from the transfer of such royalty payments.

(iv)If at any time legal restrictions prevent the prompt remittance of part or
all royalties by LICENSEE with respect to any country where a Licensed Product
is sold or a Sublicense is granted pursuant to this Agreement, LICENSEE shall
convert the amount owed to UNIVERSITY into US currency and shall pay UNIVERSITY
directly from its US sources of fund for as long as the legal restrictions
apply.

(v)In the event that any patent or patent claim within Patent Rights is held
invalid in a final decision by a patent office from which no appeal or
additional patent prosecution has been or can be taken, or by a court of
competent jurisdiction and last resort and from which no appeal has or can be
taken, all obligation to pay royalties based solely on that patent or claim or
any claim patentably indistinct therefrom shall cease as of the date of such
final decision. LICENSEE shall not, however, be relieved from paying any
royalties that accrued before the date of such final decision, that are based on
another patent or claim not involved in such final decision, or that are based
on the use of Technology.

(vi)Royalty payments under Article 3, recoveries and settlements under Article
5, and royalty reports under 4.1(b) shall be rendered for any and all Licensed
Products even if due after expiration of the Agreement.

(c)Late Payments. In the event royalty, reimbursement and/or fee payments are
not received by UNIVERSITY when due, LICENSEE shall pay to UNIVERSITY interest
charges at a rate of […***…] per year. Such interest shall be calculated from
the date payment was due until actually received by UNIVERSITY.

ARTICLE 5  PATENT MATTERS

5.1Patent Prosecution and Maintenance.

(a)Provided that LICENSEE has reimbursed UNIVERSITY for Patent Costs pursuant to
Paragraph 3.3, UNIVERSITY shall diligently prosecute and maintain the United
States and, if available, foreign patents, and applications in Patent Rights
using counsel of its choice. […***…] UNIVERSITY shall provide LICENSEE with
copies of all relevant documentation relating to such prosecution and LICENSEE
shall keep this documentation confidential. The counsel shall take instructions
only from UNIVERSITY, and all patents and patent applications in Patent Rights
shall be assigned solely to UNIVERSITY. UNIVERSITY shall in any event control
all patent filings and all patent prosecution decisions and related filings
(e.g. responses to office actions) shall be at UNIVERSITY's final discretion
(prosecution includes, but is not limited to, interferences, oppositions and any
other inter partes matters originating in a patent office).

 

 

***Confidential Treatment Requested

-13-

--------------------------------------------------------------------------------

 

(b)UNIVERSITY shall consider amending any patent application in Patent Rights to
include claims reasonably requested by LICENSEE to protect the products
contemplated to be sold by LICENSEE under this Agreement.

(c)LICENSEE may elect to terminate its reimbursement obligations with respect to
any patent application or patent in Patent Rights upon three (3) months' written
notice to UNIVERSITY. UNIVERSITY shall use reasonable efforts to curtail further
Patent Costs for such application or patent when such notice of termination is
received from LICENSEE. UNIVERSITY, in its sole discretion and at its sole
expense, may continue prosecution and maintenance of said application or patent,
and LICENSEE shall have no further license with respect thereto. Non-payment of
any portion of Patent Costs or Anticipated Costs with respect to any application
or patent may be deemed by UNIVERSITY as an election by LICENSEE to terminate
its reimbursement obligations with respect to such application or patent.
UNIVERSITY is not obligated to file, prosecute, or maintain Patent Rights in any
country where LICENSEE is not paying Patent Costs at any time or to file,
prosecute, or maintain Patent Rights to which LICENSEE has terminated its
license hereunder.

(d)LICENSEE shall apply for an extension of the term of any patent in Patent
Rights if appropriate under the Drug Price Competition and Patent Term
Restoration Act of 1984 and/or European, Japanese and other foreign counterparts
of this law. LICENSEE shall prepare all documents for such application, and
UNIVERSITY shall execute such documents and take any other additional action as
LICENSEE reasonably requests in connection therewith.

5.2Patent Infringement.

(a)In the event that UNIVERSITY (to the extent of the actual knowledge of the
licensing professional responsible for the administration of this Agreement) or
LICENSEE learns of infringement of potential commercial significance of any
patent licensed under this Agreement, the knowledgeable party will provide the
other (i) with written notice of such infringement and (ii) with any evidence of
such infringement available to it (the “Infringement Notice”). During the period
in which, and in the jurisdiction where, LICENSEE has exclusive rights under
this Agreement, neither UNIVERSITY nor LICENSEE will notify a third party
(including the infringer) of infringement or put such third party on notice of
the existence of any Patent Rights without first obtaining consent of the other.
UNIVERSITY shall have the right to terminate this Agreement immediately without
the obligation to provide sixty (60) days' notice as set forth in Paragraph 7.1
if LICENSEE notifies a third party of infringement or puts such third party on
notice of the existence of any Patent Rights with respect to such infringement
without first obtaining the written consent of UNIVERSITY. Both UNIVERSITY and
LICENSEE will use their diligent efforts to cooperate with each other to
terminate such infringement without litigation.

(b)If infringing activity of potential commercial significance by the infringer
has not abated within ninety (90) days following the date the Infringement
Notice takes effect, LICENSEE may institute suit for patent infringement against
the infringer. UNIVERSITY may voluntarily join such suit at its own expense, but
may not thereafter commence suit against the infringer for the acts of
infringement that are the subject of LICENSEE's suit or any judgment rendered in
that suit. LICENSEE may not join UNIVERSITY in a suit initiated by LICENSEE




-14-

--------------------------------------------------------------------------------

without UNIVERSITY'S prior written consent. If, in a suit initiated by LICENSEE,
UNIVERSITY is involuntarily joined other than by LICENSEE, LICENSEE will pay any
costs incurred by UNIVERSITY arising out of such suit, including but not limited
to, any legal fees of counsel that UNIVERSITY selects and retains to represent
it in the suit.

(c)If, within a hundred and twenty (120) days following the date the
Infringement Notice takes effect, infringing activity of potential commercial
significance by the infringer has not been abated and if LICENSEE has not
brought suit against the infringer, UNIVERSITY may institute suit for patent
infringement against the infringer. If UNIVERSITY institutes such suit, LICENSEE
may not join such suit without UNIVERSITY'S consent and may not thereafter
commence suit against the infringer for the acts of infringement that are the
subject of UNIVERSITY'S suit or any judgment rendered in that suit.

(d)Any recovery or settlement received in connection with any suit will first be
shared by UNIVERSITY and LICENSEE equally to cover the litigation costs each
incurred, and next shall be paid to UNIVERSITY or LICENSEE to cover any
litigation costs it incurred in excess of the litigation costs of the other. In
any suit initiated by LICENSEE, any recovery in excess of litigation costs will
be shared between LICENSEE and UNIVERSITY as follows: (i) for any recovery other
than amounts paid for willful infringement: (A) UNIVERSITY will receive […***…]
of the recovery if UNIVERSITY was not a party in the litigation and did not
incur any litigation costs; (B) UNIVERSITY will receive […***…] of the recovery
if UNIVERSITY was a party in the litigation, but did not incur any litigation
costs, including the provisions of Paragraph 5.2(b) above, or (C) UNIVERSITY
will receive […***…] of the recovery if UNIVERSITY incurred any litigation costs
in connection with the litigation; and (ii) for any recovery for willful
infringement, UNIVERSITY will receive […***…] of the recovery. In any suit
initiated by UNIVERSITY, […***…]. UNIVERSITY and LICENSEE agree to be bound by
all determinations of patent infringement, validity, and enforceability (but no
other issue) resolved by any adjudicated judgment in a suit brought in
compliance with this Paragraph 5.2.

(e)Any agreement made by LICENSEE for purposes of settling litigation or other
dispute shall comply with the requirements of Paragraph 2.2 (Sublicenses) of
this Agreement.

(f)Each party will cooperate with the other in litigation proceedings instituted
hereunder but at the expense of the party who initiated the suit (unless such
suit is being jointly prosecuted by the parties).

(g)Any litigation proceedings will be controlled by the party bringing the suit,
except that UNIVERSITY may be represented by counsel of its choice in any suit
brought by LICENSEE.

5.3Patent Marking. LICENSEE shall mark all Licensed Products made, used or sold
under the terms of this Agreement, or their containers, in accordance with the
applicable patent marking laws. LICENSEE shall be responsible for all monetary
and legal liabilities arising




***Confidential Treatment Requested

-15-

--------------------------------------------------------------------------------

from or caused by (i) failure to abide by applicable patent marking laws and
(ii) any type of incorrect or improper patent marking.

ARTICLE 6  GOVERNMENTAL MATTERS

6.1Governmental Approval or Registration. If this Agreement or any associated
transaction is required by the law of any nation to be either approved or
registered with any governmental agency, LICENSEE shall assume all legal
obligations to do so. LICENSEE shall notify UNIVERSITY if it becomes aware that
this Agreement is subject to a United States or foreign government reporting or
approval requirement. LICENSEE shall make all necessary filings and pay all
costs including fees, penalties, and all other out-of-pocket costs associated
with such reporting or approval process.

6.2Export Control Laws. LICENSEE shall observe all applicable United States and
foreign laws with respect to the transfer of Licensed Products and related
technical data to foreign countries, including, without limitation, the
International Traffic in Arms Regulations and the Export Administration
Regulations.

ARTICLE 7  TERMINATION OR EXPIRATION OF THE AGREEMENT

7.1Termination by UNIVERSITY.

(a)If LICENSEE fails to perform or violates any term of this Agreement, then
UNIVERSITY may give written notice of default (“Notice of Default”) to LICENSEE.
If LICENSEE fails to cure the default within […***…] of the Notice of Default,
UNIVERSITY may terminate this Agreement and the license granted herein by a
second written notice (“Notice of Termination”) to LICENSEE. If a Notice of
Termination is sent to LICENSEE, this Agreement shall automatically terminate on
the effective date of that notice. Termination shall not relieve LICENSEE of its
obligation to pay any fees owed at the time of termination and shall not impair
any accrued right of UNIVERSITY. During the term of any such Notice of Default
or period to cure, to the extent the default at issue is a failure to pay past
or ongoing Patent Costs as provided for under this Agreement, UNIVERSITY shall
have no obligation to incur any new Patent Costs under this Agreement and shall
have no obligation to further prosecute Patent Rights or file any new patents
under Patent Rights.

(b)This Agreement will terminate immediately, without the obligation to provide
[…***…] notice as set forth in Paragraph 7.1(a), if LICENSEE files a claim
including in any way the assertion that any portion of UNIVERSITY' s Patent
Rights is invalid or unenforceable where the filing is by the LICENSEE, a third
party on behalf of the LICENSEE, or a third party at the written urging of the
LICENSEE.

7.2Termination by LICENSEE.

(a)LICENSEE shall have the right at any time and for any reason to terminate
this Agreement upon a […***…] written notice to UNIVERSITY. Said notice shall
state LICENSEE's reason for terminating this Agreement.

 

 

***Confidential Treatment Requested

-16-

--------------------------------------------------------------------------------

 

(b)Any termination under Paragraph 7.2(a) shall not relieve LICENSEE of any
obligation or liability accrued under this Agreement prior to termination or
rescind any payment made to UNIVERSITY or action by LICENSEE prior to the time
termination becomes effective. Termination shall not affect in any manner any
rights of UNIVERSITY arising under this Agreement prior to termination.

7.3Survival on Termination or Expiration. The following Paragraphs and Articles
shall survive the termination or expiration of this Agreement:

(a)Article 4 (Reports, Records and Payments);

(b)Paragraph 7.3 (Survival on Termination or Expiration);

(c)Paragraph 7.4 (Disposition of Licensed Products on Hand);

(d)Article 8 (Limited Warranty and Indemnification);

(e)Article 9 (Use Of Names and Trademarks);

(f)Paragraph 10.2 hereof (Secrecy);

(g)Paragraph 10.5 (Failure to Perform); and

(h)Paragraph 10.6 (Governing Law).

7.4Disposition of Licensed Products on Hand. Upon termination of this Agreement,
LICENSEE may dispose of all previously made or partially made Licensed Product
within a period of one hundred and twenty (120) days of the effective date of
such termination provided that the sale of such Licensed Product by LICENSEE,
its Sublicensees, or Affiliates shall be subject to the terms of this Agreement,
including but not limited to the rendering of reports and payment of royalties
required under this Agreement.

ARTICLE 8  LIMITED WARRANTY AND INDEMNIFICATION

8.1Limited Warranty.

(a)UNIVERSITY warrants that it has the lawful right to grant this license. This
warranty does not include Patent Rights to the extent assigned, or otherwise
licensed, by UNIVERSITY' s inventors to third parties prior to the Effective
Date.

(b)The license granted herein and the associated Technology are provided “AS IS”
and without WARRANTY OF MERCHANTABILITY or WARRANTY OF FITNESS FOR A PARTICULAR
PURPOSE or any other warranty, express or implied. UNIVERSITY makes no
representation or warranty that the Licensed Product, Licensed Method or the use
of Patent Rights or Technology will not infringe any other patent or other
proprietary rights.

(c)EXCEPT WITH RESPECT TO A BREACH OF PARAGRAPH 8.1(a) ABOVE, UNIVERSITY WILL
NOT BE LIABLE FOR ANY LOST PROFITS, COSTS OF



-17-

--------------------------------------------------------------------------------

PROCURING SUBSTITUTE GOODS OR SERVICES, LOST BUSINESS, ENHANCED DAMAGES FOR
INTELLECTUAL PROPERTY INFRINGEMENT, OR FOR ANY INDIRECT, INCIDENTAL,
CONSEQUENTIAL, PUNITIVE, OR OTHER SPECIAL DAMAGES SUFFERED BY LICENSEE,
SUBLICENSEES, JOINT VENTURES, OR AFFILIATES ARISING OUT OF OR RELATED TO THIS
AGREEMENT FOR ALL CAUSES OF ACTION OF ANY KIND (INCLUDING TORT, CONTRACT,
NEGLIGENCE, STRICT LIABILITY AND BREACH OF WARRANTY) EVEN IF UNIVERSITY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

(d)Nothing in this Agreement shall be construed as:

(i)a warranty or representation by UNIVERSITY as to the validity or scope of any
Patent Rights;

(ii)a warranty or representation that anything made, used, sold or otherwise
disposed of under any license granted in this Agreement is or shall be free from
infringement of patents of third parties;

(iii)an obligation to bring or prosecute actions or suits against third parties
for patent infringement except as provided in Paragraph 5.2 hereof;

(iv)conferring by implication, estoppel or otherwise any license or rights under
any patents of UNIVERSITY other than Patent Rights as defined in this Agreement,
regardless of whether those patents are dominant or subordinate to Patent
Rights; or

(v)an obligation to furnish any know-how not provided in Patent Rights and
Technology; or

(vi)an obligation to update Technology.

8.2Indemnification.

(a)LICENSEE will, and will require Sublicensees to, indemnify, hold harmless,
and defend UNIVERSITY and its officers, employees, and agents; the sponsors of
the research that led to the Invention; and the inventors of patents or patent
applications under Patent Rights, and their employers; against any and all
claims, suits, losses, damages, costs, fees, and expenses resulting from, or
arising out of, the exercise of this license or any Sublicense, except to the
extent arising out of or related to Patent Rights to the extent assigned, or
otherwise licensed, by UNIVERSITY' s inventors to third parties. This
indemnification will include, but will not be limited to, any product liability.

(b)LICENSEE, at its sole cost and expense, shall insure its activities in
connection with the work under this Agreement and obtain, keep in force and
maintain insurance or an equivalent program of self-insurance as follows:

(i)Prior to […***…]:




***Confidential Treatment Requested

-18-

--------------------------------------------------------------------------------

(A)Prior to initiation of human clinical trials, comprehensive or commercial
general liability insurance (contractual liability included) with limits of at
least: (A) each occurrence, […***…]; (B) products/completed operations
aggregate, […***…]; (C) personal and advertising injury, […***…]; and (D)
general aggregate (commercial form only), […***…]; and

(B)Upon initiation of human clinical trials, comprehensive or commercial general
liability insurance (contractual liability included) with limits of at least:
(A) each occurrence, […***…]; (B) products/completed operations aggregate,
[…***…]; (C) personal and advertising injury, […***…]; and (D) general aggregate
(commercial form only), […***…]; Worker's Compensation as legally required in
the jurisdiction in which the LICENSEE is doing business;

(ii)On and after […***…], comprehensive or commercial general liability
insurance (contractual liability included) with limits of at least: (A) each
occurrence, […***…]; (B) products/completed operations aggregate, […***…]; (C)
personal and advertising injury, […***…]; and (D) general aggregate (commercial
form only), […***…]; Worker's Compensation as legally required in the
jurisdiction in which the LICENSEE is doing business;

(iii)the coverage and limits referred to above shall not in any way limit the
liability of LICENSEE; and

(iv)If the above insurance is written on a claims-made form, it shall continue
for three (3) years following termination or expiration of this Agreement. The
insurance shall have a retroactive date of placement prior to or coinciding with
the Effective Date.

(c)Upon request, LICENSEE shall furnish UNIVERSITY with certificates of
insurance showing compliance with all requirements. Such certificates shall: (i)
provide for thirty (30) day advance written notice to UNIVERSITY of any
modification; (ii) indicate that UNIVERSITY has been endorsed as an additional
insured party under the coverage referred to above; and (iii) include a
provision that the coverage shall be primary and shall not participate with nor
shall be excess over any valid and collectable insurance or program of
self-insurance carried or maintained by UNIVERSITY.

(d)UNIVERSITY shall notify LICENSEE in writing of any claim or suit brought
against UNIVERSITY in respect of which UNIVERSITY intends to invoke the
provisions of this Article. LICENSEE shall keep UNIVERSITY informed on a current
basis of its defense of any claims under this Article.

ARTICLE 9  USE OF NAMES AND TRADEMARKS

9.1Nothing contained in this Agreement confers any right to use in advertising,
publicity, or other promotional activities any name, trade name, trademark, or
other designation of either party hereto (including contraction, abbreviation or
simulation of any of the foregoing).

 

 

***Confidential Treatment Requested

-19-

--------------------------------------------------------------------------------

 

Unless required by law, the use by LICENSEE of the name, “The Regents of the
University of California” or the name of any campus of the University Of
California is prohibited, without the express written consent of UNIVERSITY.

9.2UNIVERSITY may disclose to the Inventors the terms and conditions of this
Agreement upon their request. If such disclosure is made, UNIVERSITY shall
request the Inventors not disclose such terms and conditions to others.

9.3UNIVERSITY may acknowledge the existence of this Agreement and the extent of
the grant in Article 2 to third parties, but UNIVERSITY shall not disclose the
financial terms of this Agreement to third parties, except where UNIVERSITY is
required by law to do so, such as under the California Public Records Act.
LICENSEE hereby grants permission for UNIVERSITY (including UCSD) to include
LICENSEE's name and a link to LICENSEE's website in UNIVERSITY's and UCSD's
annual reports and on UNIVERSITY's (including UCSD's) websites that showcase
technology transfer-related stories.

ARTICLE 10  MISCELLANEOUS PROVISIONS

10.1Correspondence. Any notice or payment required to be given to either party
under this Agreement shall be deemed to have been properly given and effective:

(a)on the date of delivery if delivered in person, or

(b)five (5) days after mailing if mailed by first-class or certified mail,
postage paid, to the respective addresses given below, or to such other address
as is designated by written notice given to the other party.

If sent to LICENSEE:

Raptor Therapeutics, Corp.

9 Commercial Blvd., Suite 200

Novato, CA 94949

Attention: Ted Daley, President

Phone: 415-382-8111 x227

Fax: 415-382-1368

If sent to UNIVERSITY by mail:

University of California, San Diego

Technology Transfer Office

9500 Gilman Drive

Mail Code 0910

La Jolla, CA 92093-0910

Attention: Assistant Vice Chancellor




-20-

--------------------------------------------------------------------------------

If sent to UNIVERSITY by courier:

University of California, San Diego

Technology Transfer Office

10300 North Torrey Pines Road

Torrey Pines Center North, Third Floor

La Jolla, CA 92037

Attention: Assistant Vice Chancellor

10.2Secrecy.

(a)“Confidential Information” shall mean information, including Technology,
relating to the Invention and disclosed by UNIVERSITY to LICENSEE during the
term of this Agreement, which if disclosed in writing shall be marked
“Confidential”, or if first disclosed otherwise, shall within thirty (30) days
of such disclosure be reduced to writing by UNIVERSITY and sent to LICENSEE:

(b)LICENSEE shall:

(i)use the Confidential Information for the sole purpose of performing under the
terms of this Agreement;

(ii)safeguard Confidential Information against disclosure to others with the
same degree of care as it exercises with its own data of a similar nature;

(iii)not disclose Confidential Information to others (except to its employees,
agents or consultants or Sublicensees who are bound to LICENSEE by a like
obligation of confidentiality) without the express written permission of
UNIVERSITY, except that LICENSEE shall not be prevented from using or disclosing
any of the Confidential Information that:

(A)LICENSEE can demonstrate by written records was previously known to it;

(B)is now, or becomes in the future, public knowledge other than through acts or
omissions of LICENSEE;

(C)is lawfully obtained by LICENSEE from sources independent of UNIVERSITY; or

(D)is required to be disclosed by law or a court of competent jurisdiction; and




-21-

--------------------------------------------------------------------------------

(c)The secrecy obligations of LICENSEE with respect to Confidential Information
shall continue for a period ending five (5) years from the termination date of
this Agreement.

10.3Assignability. This Agreement is binding upon and inures to the benefit of
UNIVERSITY, its successors and assigns. But it is personal to Licensee and
assignable by Licensee only with the written consent of UNIVERSITY.
Notwithstanding the foregoing, the consent of UNIVERSITY will not be required if
the assignment is in conjunction with the transfer of all or substantially all
of the business of LICENSEE to which this Agreement relates.

10.4No Waiver. No waiver by either party of any breach or default of any
covenant or agreement set forth in this Agreement shall be deemed a waiver as to
any subsequent and/or similar breach or default.

10.5Failure to Perform. In the event of a failure of performance due under this
Agreement and if it becomes necessary for either party to undertake legal action
against the other on account thereof, then the prevailing party shall be
entitled to reasonable attorney's fees in addition to costs and necessary
disbursements.

10.6Governing Laws. THIS AGREEMENT SHALL BE INTERPRETED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA, but the scope and validity
of any patent or patent application shall be governed by the applicable laws of
the country of the patent or patent application.

10.7Force Majeure. A party to this Agreement may be excused from any performance
required herein if such performance is rendered impossible or unfeasible due to
any catastrophe or other major event beyond its reasonable control, including,
without limitation, war, riot, and insurrection; laws, proclamations, edicts,
ordinances, or regulations; strikes, lockouts, or other serious labor disputes;
and floods, fires, explosions, or other natural disasters. When such events have
abated, the non-performing party's obligations herein shall resume.

10.8Headings. The headings of the several sections are inserted for convenience
of reference only and are not intended to be a part of or to affect the meaning
or interpretation of this Agreement.

10.9Entire Agreement. This Agreement embodies the entire understanding of the
parties and supersedes all previous communications, representations or
understandings, either oral or written, between the parties relating to the
subject matter hereof.

10.10Amendments. No amendment or modification of this Agreement shall be valid
or binding on the parties unless made in writing and signed on behalf of each
party.

10.11Severability. In the event that any of the provisions contained in this
Agreement is held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provisions
of this Agreement, and this Agreement shall be construed as if the invalid,
illegal, or unenforceable provisions had never been contained in it.

 

-22-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, both UNIVERSITY and LICENSEE have executed this Agreement,
in duplicate originals, by their respective and duly authorized officers on the
day and year written.

 

RAPTOR THERAPEUTICS, INC.:

 

THE REGENTS OF THE UNIVERSITY
OF CALIFORNIA:

By:

 

  /s/Thomas E. Daley

 

By:

 

/s/Jane Moores, Ph.D

Name:

 

Thomas E. Daley

 

 

 

Jane Moores, Ph.D.

Title:

 

President

 

 

 

Assistant Vice-Chancellor –
Technology Transfer

 

 

 

 

 

 

 

Date:

 

December 12, 2012

 

Date:

 

12/13/12

 

 

 

-23-

--------------------------------------------------------------------------------

 

Exhibit A: Patent Rights as of Execution Date

 

UC Case No.

Jurisdiction

Filing Date

Serial / Patent No.

Title

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

 




***Confidential Treatment Requested

-1-

--------------------------------------------------------------------------------

 

Exhibit B: Transactions Occurring Between Effective Date and Execution Date

 

Date

Relevant Section of
Agreement

Transaction

[…***…]

[…***…]

[…***…]

 

 

 

***Confidential Treatment Requested

***Confidential Treatment Requested

-2-

--------------------------------------------------------------------------------

 

Exhibit C: Certificate of Merger of Encode Therapeutics, Inc., with and into
Bennu Pharmaceutical, Inc.

 

--------------------------------------------------------------------------------

 

CERTIFICATE OF MERGER

OF ENCODE PHARMACEUTICALS, INC.

WITH AND INTO BENNU PHARMACEUTICALS INC.

Pursuant to Title 8, Section 251 of the Delaware General Corporation Law, the
undersigned corporation, organized and existing under the Delaware General
Corporation Law, does HEREBY CERTIFY AS FOLLOWS:

FIRST:That the name and state of incorporation of each of the constituent
corporations to the merger (each a “Constituent Corporation”) is as follows:

 

Name

 

State of Incorporation

Bennu Pharmaceuticals Inc. (“Bennu”)

 

Delaware

Encode Pharmaceuticals, Inc.

 

Delaware

SECOND:That Merger Agreement (the “Merger Agreement”) entered into as of
November 29, 2007, by and among the Constituent Corporations, Raptor
Pharmaceuticals Corp., a Delaware corporation (“Raptor”), and Nicholas Stergis
has been approved, adopted, certified, executed and acknowledged by each of the
Constituent Corporations and Raptor pursuant to Section 251 of the Delaware
General Corporation Law.

THIRD:That the name of the surviving corporation of the merger shall be Bennu
Pharmaceuticals Inc. (the “Surviving Corporation”) and that the Surviving
Corporation shall be wholly owned by Raptor, immediately subsequent to the
effective time of the merger.

FOURTH:The Certificate of Incorporation of the Surviving Corporation shall be
the Certificate of Incorporation of Benner immediately prior to the effective
time of the merger and was filed with the Secretary of State of Delaware on
August 1, 2007 as amended on August 30, 2007.

FOURTH:That executed copies of the Merger Agreement are on file at the principal
place of business of the Surviving Corporation at 9 Commercial Boulevard, Suite
200, Novato, CA 94949.

FIFTH:That this Certificate of Merger shall be effective at 11:59 P.M., Delaware
time, on December 14, 2007.

SIXTH:That a copy of the Merger Agreement will be furnished by the Surviving
Corporation, upon request and without cost to any stockholder of either
constituent corporation.

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Beam Pharmaceuticals Inc. has caused this Certificate of
Merger to be executed by its duly authorized officer this 14th day of December,
2007.

 

BENNU PHARMACEUTICALS INC.

 

By /s/ Kim R. Tsuchimoto

Name: Kim R. Tsuchimoto

Title: Chief Financial Officer

 

 

 

[Signature Page to Certificate of Merger]

--------------------------------------------------------------------------------

 

Exhibit D: Certificate of Amendment of Certificate of Incorporation of Bennu
Pharmaceuticals, Inc.

CERTIFICATE OF AMENDMENT

OF

CERTIFICATE OF INCORPORATION

OF

BENNU PHARMACEUTICALS INC.

The undersigned hereby certifies as follows:

1.She is the duly elected, qualified and acting Secretary of Bennu
Pharmaceuticals Inc., a corporation organized and existing under the General
Corporation Law of the Slate of Delaware (the “Corporation”).

2.Article I of the Corporation's Certificate of Incorporation is hereby amended
and restated in its entirety to read as follows:

“The name of the corporation (hereinafter called the `Corporation') is Raptor
Therapeutics Inc.”

3.The amendment set forth herein has been duly approved and adopted by the Board
of Directors of the Corporation.

4.The necessary number of Issued and outstanding shares of capital stock of the
Corporation required by statute were voted in favor of the amendment.

5.Such amendment was duly adopted in accordance with the provisions of Sections
228 and 242 of the General Corporation Law of the State of Delaware.

IN WITNESS WHEREOF, Bennu Pharmaceuticals Inc. has caused this Certificate of
Amendment to be signed by its Secretary this 4th day of November, 2008.

 

/s/ Kim. R. Tsuchimoto

Kim R. Tsuchimoto, Secretary

 

--------------------------------------------------------------------------------

 

CERTIFICATE OF INCORPORATION

OF

PROMETHEUS PHARMACEUTICALS INC.

I.

The name of the Corporation is Prometheus Pharmaceuticals Inc.

II.

The address of the registered office of the Corporation in the State of Delaware
is 2711 Centerville Road, Suite 400, in the City of Wilmington, County of New
Castle, and the name of its registered agent at that address is Corporation
Service Company.

III.

The purpose of the Corporation is to engage in any lawful act or activity for
which corporations may be organized under the General Corporation Law of the
State of Delaware.

IV.

The total number of shares of stock which the Corporation shall have authority
to issue is Three Thousand (3,000). The par value of each of such shares is
S0.001. An such shares are of one class and are shares of Common Stock.

V.

The number of directors which shall constitute the whole Board of Directors
shall be fixed by, or in the manner provided in, the Bylaws of the Corporation.

VI.

In furtherance and not in limitation of the powers conferred by statute, the
Board of Directors is expressly authorized to make, repeal, alter, amend and
rescind the Bylaws of the Corporation.

VII.

Election of directors at an annual or special meeting of stockholders need not
be by written ballot unless the Bylaws of the Corporation shall so provide.

VIII.

No director shall be personally liable to the Corporation or its stockholders
for monetary damages for breach of fiduciary ditty as a director; provided that
this Article VIII shall not eliminate or limit the liability of a director (i)
for any breach of such director's duty of loyalty to the Corporation or its
stockholders, (ii) for acts or omissions not in good faith or which involve
intentional misconduct or a knowing violation of the law, (iii) under Section
174 of the General Corporation Law of the State of Delaware, or (iv) for any
transaction from which such director

 

--------------------------------------------------------------------------------

 

derives an improper personal benefit. If the General Corporation Law of the
State of Delaware is amended to authorize corporate action further eliminating
or limiting the personal liability of directors, then the liability of a
director of the Corporation shall be eliminated or limited to the fullest extent
permitted by the General Corporation Law of the State of Delaware as so amended.

IX.

The Corporation reserves the right to amend, alter, change or repeal any
provision contained in this Certificate of Incorporation, in the manner now or
hereafter prescribed by. statute, and all rights conferred on stockholders
herein are granted subject to this reservation.

X.

The name and mailing address of the incorporator of the Corporation are:

 

Name

 

Mailing Address

Claudia Immerzeel

 

c/o Paul Hastings Janofsky & Walker LLP
515 S. Figueroa Street, 25th Floor
Los Angeles, CA 90071

 




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Certificate of Incorporation has been signed on the 1st
day of August, 2007.

 

/s/ Claudia Immerzeel

Claudia Immerzeel, Incorporator

 

--------------------------------------------------------------------------------

 

CERTIFICATE OF AMENDMENT OF CERTIFICATE

OF INCORPORATION BEFORE PAYMENT OF

ANY PART OF THE CAPITAL

OF

PROMETHEUS PHARMACEUTICALS INC.

It is hereby certified that

1.The name of the corporation (hereinafter called the “Corporation”) is
Prometheus Pharmaceuticals Inc.

2.The Corporation has not received any payment for any of its stock.

3.The Certificate of Incorporation of the Corporation is hereby amended by
striking out Article 1 thereof and by substituting in lieu of said Article the
following new Article:

“I.

“The name of the Corporation is Bennu Pharmaceuticals Inc.”

4.The amendment of the Certificate of Incorporation of the corporation herein
certified was duly adopted, pursuant to the provisions of Section 241 of the
General Corporation Law of the State of Delaware, by the sole incorporator, no
directors having been named in the Certificate of Incorporation and no directors
having been elected.

Signed on the 30th-day of August, 2007.

 

/s/ Claudia Immerzeel

Claudia Immerzeel, Sole Incorporator

 

 

--------------------------------------------------------------------------------

 

THIRD AMENDMENT to LICENSE AGREEMENT

UC CONTROL NUMBER 2008-03-0236, EFFECTIVE OCTOBER 31, 2007

between

RAPTOR THERAPEUTICS, INC.

and

THE REGENTS OF THE UNIVERSITY OF CALIFORNIA

for:

CASE NO. SD2006-092: “Enterically Coated Cysteamine”

This third amendment (“Third Amendment”) to the License Agreement, UC Control
No. 2008-03- 0236, for Case No. SD2006-092 “Enterically Coated Cysteamine”
effective October 31, 2007, as amended and restated as of October 30, 2012,
(“Agreement”) is made as of 1 March, 2013 (the “Amendment Date”) by and between
Raptor Pharmaceuticals, Inc. (f/k/a Raptor Therapeutics, Inc.), a Delaware
corporation having an address at 9 Commercial Blvd., Suite 200, Novato, CA,
94949 (“LICENSEE”) and The Regents of the University of California, a California
corporation having its statewide administrative offices at 1111 Franklin Street,
Oakland, California 94607-5200 (“UNIVERSITY”), represented by its San Diego
campus having an address at University of California, San Diego, Technology
Transfer Office, Mail Code 0910, 9500 Gilman Drive, La Jolla, California 92093-
0910 (“UCSD”).

Whereas, on December 28, 2012, Raptor Therapeutics, Inc. was merged with Raptor
Discoveries, Inc. and as part of such reorganization was renamed Raptor
Pharmaceuticals, Inc.

Whereas, LICENSEE and UNIVERSITY wish to amend the Agreement to clarify certain
of LICENSEE’s obligations with respect to the development of Licensed Products
under such Agreement.

NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants set forth below, the parties amend the Agreement and otherwise agree
as follows:

1.

Each reference to “Raptor Therapeutics, Inc.” in the Agreement is hereby
replaced with “Raptor Pharmaceuticals, Inc.”.

2.

The following Section 1.13 is hereby added to the Agreement:

“1.13 “Regulatory Authority” means (a) the FDA in the United States or (b) any
equivalent agency or governmental authority in any country or other jurisdiction
outside the United States that has responsibility for granting any licenses or
approvals necessary for the marketing and/or sale of a Licensed Product in such
country or other jurisdiction (including, without limitation, any supra-national
agency such as the “European Medicines Agency” (EMA)).”




 

--------------------------------------------------------------------------------

 

3.Section 3.4(b) of the Agreement is hereby deleted and restated in its entirety
as follows:

(b)If LICENSEE fails to perform any of its obligations specified in Paragraphs
3.4(a)(i)-(vii), then:

(i)UNIVERSITY shall have the right and option to either terminate this Agreement
or change LICENSEE’s exclusive license to a nonexclusive license;

(ii)Notwithstanding Paragraph 3.4(b)(i), in the event that LICENSEE believes in
good faith that there exists a significant issue related to the safety and/or
efficacy of a Licensed Product for treatment of any indication, or that further
development of a Licensed Product is not commercially viable in such indication,
then LICENSEE shall so notify UNIVERSITY in writing, and upon University’s
written agreement, LICENSEE shall have the right to delay or discontinue
development of such Licensed Product for the treatment of such indication for up
to six (6) months. In the event that LICENSEE does not receive a response from
UNIVERSITY within thirty (30) days of LICENSEE’s written notice, UNIVERSITY
shall be deemed to have provided its written agreement upon the end of such
thirty (30) day period. If, after six (6) months, LICENSEE does not resume
development of such Licensed Product for that particular indication (e.g.,
cystinosis), UNIVERSITY shall have the right and option, from and after the date
of written notice from UNIVERSITY: (A) to terminate this Agreement solely with
respect to such indication, in which event, such indication shall be deemed to
be excluded from the definition of “Field”; or (B) to change LICENSEE’s
exclusive license to a non-exclusive license solely with respect to such
indication; and

(iii)Notwithstanding Paragraph 3.4(b)(i), from and after the date on which
LICENSEE first obtains regulatory approval from a Regulatory Authority for any
indication (e.g., cystinosis), UNIVERSITY would not exercise its rights under
Paragraph 3.4(b)(i) with respect to such indication, or to change LICENSEE’s
exclusive license to a non-exclusive license for such indication, as a result of
LICENSEE’s failure to satisfy its obligations under Paragraph 3.4(a) with
respect to a different indication, which is not yet approved for sale.”

These rights, if exercised by UNIVERSITY, supersede the rights granted in
Article 2.

4.

MISCELLANEOUS.

4.1Defined Terms. All terms used, but not defined, herein shall have the
respective
meanings set forth in the Agreement.

4.2Continuing Effect. This Third Amendment shall be effective for all purposes
from and after the Amendment Date. Except as otherwise expressly modified by
this Third Amendment, the Agreement shall remain in full force and effect in
accordance with its terms.

4.3Governing Laws. This Third Amendment shall be governed by, interpreted and
construed in accordance with the laws of the State of California, without regard
to conflicts of law principles.




2

--------------------------------------------------------------------------------

 

4.4Counterparts. The parties agree that this Third Amendment may be executed in
counterparts, each of which shall be deemed an original and all of which
together shall constitute but one and the same instrument. Signatures to this
Third Amendment delivered by facsimile or other form of electronic transmission
will be deemed to be binding as originals.

[Signature Page Follows]




3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, both UNIVERSITY and LICENSEE have executed this Third
Amendment, in duplicate originals, by their respective and duly authorized
officers on the day and year written below.

 

RAPTOR PHARMACEUTICALS, INC.:

 

THE REGENTS OF THE
UNIVERSITY OF CALIFORNIA:

 

 

 

 

 

 

 

By:

 

/s/ Thomas E. Daley

 

By:

 

/s/ Jane Moores, Ph.D.

Name:

 

Thomas E. Daley

 

 

 

Jane Moores, Ph.D.

Title:

 

Chief Business Officer

 

 

 

Assistant Vice-Chancellor, Intellectual Property

 

 

 

 

 

 

 

Date:

 

3/11/13

 

Date:

 

3/6/13

 

 

4

--------------------------------------------------------------------------------

 

FOURTH AMENDMENT to LICENSE AGREEMENT

UC CONTROL NUMBER 2008-03-0236, EFFECTIVE OCTOBER 31, 2007

between

RAPTOR PHARMACEUTICALS, INC.

and

THE REGENTS OF THE UNIVERSITY OF CALIFORNIA

for:

CASE NO. SD2006-092: “Enterically Coated Cysteamine”

This fourth amendment (“Fourth Amendment”) to the License Agreement, UC Control
No. 2008-03-0236, for Case No. SD2006-092 “Enterically Coated Cysteamine”
effective October 31, 2007, as amended as of November 11, 2008, amended and
restated as of October 30, 2012 and amended as of March 1, 2013 (“Agreement”) is
made as of December 16, 2013 (the “4th Amendment Date”) by and between Raptor
Pharmaceuticals, Inc. (f/k/a Raptor Therapeutics, Inc.), a Delaware corporation
having an address at 5 Hamilton Landing, Suite 160, Novato, CA, 94949
(“LICENSEE”) and The Regents of the University of California, a California
corporation having its statewide administrative offices at 1111 Franklin Street,
Oakland, California 94607-5200 (“UNIVERSITY”), represented by its San Diego
campus having an address at University of California, San Diego, Technology
Transfer Office, Mail Code 0910, 9500 Gilman Drive, La Jolla, California
92093-0910 (“UCSD”).

Whereas, LICENSEE has moved its physical address and the address for
correspondence will be updated to reflect this new situation;

Whereas, LICENSEE has changed its fiscal calendar such that it is now on a
calendar year fiscal calendar; and

Whereas, LICENSEE and UNIVERSITY wish to amend the Agreement to clarify certain
of LICENSEE’s obligations with respect to the timing of reports and payments for
royalties.

NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants set forth below, the parties amend the Agreement and otherwise agree
as follows:

1.Section 4.1(b) of the Agreement is hereby deleted and restated in its entirety
as follows:

(b)Royalty Reports. After the first commercial sale of a Licensed Product
anywhere in the world, LICENSEE shall submit to UNIVERSITY quarterly royalty
reports on or before each March 31, June 30, September 30 and December 31 of
each year. Each royalty report shall cover LICENSEE’s (and each Affiliate’s and
Sublicensee’s) most recently completed calendar quarter (until the expiration or
termination of such period or the earlier expiration or termination of this
Agreement) and shall show:




 

--------------------------------------------------------------------------------

 

 

(i)

the date of first commercial sale of a Licensed Product in each country;

 

(ii)

the gross sales, deductions as provided in Paragraph 1.5 and Net Sales during
the most recently completed calendar quarter and the royalties, in US dollars,
payable with respect thereto;

 

(iii)

the applicable Indication for each type of Licensed Product sold;

 

(iv)

the number of each type of Licensed Product sold;

 

(v)

Sublicense Fees and royalties received during the most recently completed
calendar quarter in US dollars, payable with respect thereto;

 

(vi)

the method used to calculate the royalties; and

 

(vii)

the exchange rates used.

If no sales of Licensed Products have been made and no Sublicense revenue has
been received by LICENSEE during any reporting period, LICENSEE shall so report.

2.Section 4.3(b)(ii) of the Agreement is hereby deleted and restated in its
entirety as follows:

“(ii) LICENSEE shall pay to UNIVERSITY earned royalties within forty-five (45)
days after the end of each previously stated quarter [noted in section 4.1(b)].
Each such payment shall be for earned royalties accrued within such preceding
quarter.”

3.Section 10.1 of the Agreement is hereby deleted and restated in its entirety
as follows:

10.1Correspondence. Any notice or payment required to be given to either party
under this Agreement shall be deemed to have been properly given and effective:

(b)on the date of delivery if delivered in person, or

(c)five (5) days after mailing if mailed by first-class or certified mail,
postage paid, to the respective addresses given below, or to such other address
as is designated by written notice given to the other party.

If sent to LICENSEE:

Raptor Pharmaceuticals, Inc.

5 Hamilton Landing, Suite 160

Novato, CA 94949

Attention: Ted Daley, Chief Business Officer

Phone: 415-408-6207 (direct)

Fax: 415-382-8002




2

--------------------------------------------------------------------------------

 

If sent to UNIVERSITY by mail:

University of California, San Diego

Technology Transfer Office 9500 Gilman Drive

Mail Code 0910

La Jolla, CA 92093-0910

Attention: Assistant Vice Chancellor

If sent to UNIVERSITY by courier:

University of California, San Diego

Technology Transfer Office

10300 North Torrey Pines Road

Torrey Pines Center North, Third Floor

La Jolla, CA 92037

Attention: Assistant Vice Chancellor

4.MISCELLANEOUS.

4.1Defined Terms. All terms used, but not defined, herein shall have the
respective meanings set forth in the Agreement.

4.2Continuing Effect. This Fourth Amendment shall be effective for all purposes
from and after the 4th Amendment Date. Except as otherwise expressly modified by
this Fourth Amendment, the Agreement shall remain in full force and effect in
accordance with its terms.

4.3Governing Laws. This Fourth Amendment shall be governed by, interpreted and
construed in accordance with the laws of the State of California, without regard
to conflicts of law principles.

4.4Counterparts. The parties agree that this Fourth Amendment may be executed in
counterparts, each of which shall be deemed an original and all of which
together shall constitute but one and the same instrument. Signatures to this
Fourth Amendment delivered by facsimile or other form of electronic transmission
will be deemed to be binding as originals.




3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, both UNIVERSITY and LICENSEE have executed this Fourth
Amendment, in duplicate originals, by their respective and duly authorized
officers on the day and year written below.

 

RAPTOR PHARMACEUTICALS, INC.:

 

THE REGENTS OF THE
UNIVERSITY OF CALIFORNIA:

 

 

 

 By:

/s/ Thomas E. Daley

 

By:

/s/ Jane Moores, Ph.D.

Name:

Thomas E. Daley

 

 

Jane Moores, Ph.D.

Title:

Chief Business Officer

 

 

Assistant Vice-Chancellor, Intellectual
Property

 

 

 

 

 

Date:

12/16/13

 

Date:

1/6/14

 

4